Interview Summary
1.	A proposed amendment was submitted for applicant’s consideration.  Examiner suggested the Applicant to amend claims as shown in the Examiner’s amendment below in order to place the application in condition for allowance.
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in a telephone interview with the Applicant’s Representative, Mr. WILLIAM S. MORRISS (Reg. No. 60,477), on May 31, 2022.
4.	Please amend claims 1-5 and 8 as below:
	Claim 1. (Currently amended) Asystem comprises:(i)	a portable video capture and transmission device comprising:	(a)	a case; and	(b)	video streaming components operable to capture and wirelessly stream video data;	wherein:	(A)	the video streaming components comprise a control module, a camera, a gyroscope, a power management system, a battery, and a radio;	(B)	the video streaming components are positioned within the case such that the video streaming components are fully enclosed by the case;	(C)	the case defines a recess configured to receive a brim of a hat such that the case is slidable onto the brim;	(D)	the camera is positioned vertically along a front portion of the video capture and transmission device;	(E)	the radio is positioned longitudinally along a top portion of the video capture and transmission device; video capture and transmission device; and	(G)	the portable video capture and transmission device is adapted to stream video data, along with information indicating, for each frame of the streamed video data, angular velocity of the portable video capture and transmission device when that frame of streamed video data was captured;	and
(ii)	a server, wherein the server is adapted to use a smoothing function which takes angular velocity data as input to crop and translate video frames from video data streamed by the portable video capture and transmission device.
	Claim 2. (Currently Amended) The system of claim 1, wherein: 	(a)	the case comprises an outer top case, an outer bottom case, and an interior case positioned between the outer top case and the outer bottom case;	(b)	the radio has a length extending from a front portion to a back portion and a width which is less than the length, and is positioned between the interior case and the outer top case; and	(c)	the battery has a length extending from a front portion to a back portion and a width which is less than the length, and is positioned between the interior case and the outer bottom case.
	Claim 3. (Currently Amended) The system of claim 1, wherein the case is held onto the brim via a friction fit.
	Claim 4. (Currently Amended) The system of claim 1, wherein the recess is tapered such that the recess narrows from a front end of the recess to a rear end of the recess.
	Claim 5. (Currently Amended) The system of claim 1, wherein the video capture and transmission device has a length extending from a front portion of the video capture and transmission device to a back portion of the video capture and transmission device that is greater than a width of the video capture and transmission device extending laterally across the video capture and transmission device.
	Claim 8. (Currently amended) The system of claim 2, wherein the recess is comprised by the interior case and is configured to receive the brim by the brim being slid between upper and lower surfaces of the recess, wherein the brim is a flexible curved portion of a hat.

5.	Claims 1-5 and 8 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:	Independent claim 1 contains features of previously allowed subject matter, which the prior art of records, individually or in combination, still fail to explicitly teach or render obvious, in particular, that of the portable video capture and transmission device being adapted to stream video data, along with information indicating, for each frame of the streamed video data, angular velocity of the portable video capture and transmission device when that frame of streamed video data was captured; and a server, wherein the server is adapted to use a smoothing function which takes angular velocity data as input to crop and translate video frames from video data streamed by the portable video capture and transmission device, in combination with each and every other limitation of independent claim 1.
	Dependent claims 2-5 and 8 further limit the allowed independent claim 1; therefore, they are also allowed.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441